Citation Nr: 0911666	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-21 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fluid build-up in 
the right ear, nose and eye, including secondary to service-
connected traumatic radiculopathy of the right mandibular 
branch of the trigeminal nerve.  

2.  Entitlement to service connection for missing teeth, 
including secondary to service-connected traumatic 
radiculopathy of the right mandibular branch of the 
trigeminal nerve, for the purpose of establishing eligibility 
for outpatient dental care under 38 C.F.R. § 17.161.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from August 1967 to 
May 1970, and from January 25, 1991 to March 20, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for fluid build-up in the right ear, nose and eye, 
including secondary to service-connected traumatic 
radiculopathy of the right mandibular branch of the 
trigeminal nerve and denied entitlement to service connection 
for missing teeth for the purpose of establishing eligibility 
for outpatient dental care under 38 C.F.R. § 17.161.

The issue of entitlement to service connection for fluid 
build-up in the right ear, nose and eye, including secondary 
to service-connected traumatic radiculopathy of the right 
mandibular branch of the trigeminal nerve is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran did not serve in combat, he was not a 
prisoner of war, and his service treatment records do not 
document dental trauma.  

2.  The medical evidence does not establish a relationship 
between the Veteran's service-connected traumatic 
radiculopathy of the right mandibular branch of the 
trigeminal nerve and his recent tooth loss and decay.  



CONCLUSION OF LAW

The criteria for service connection for missing teeth, 
including secondary to service-connected traumatic 
radiculopathy of the right mandibular branch of the 
trigeminal nerve, for the purpose of dental treatment, have 
not been met.  38 U.S.C.A. 1110, 5103, 5103A, 5107, 7104(c) 
(West 2002); 38 C.F.R. §§ 3.310, 3.381, 4.150 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In letters dated in April 2004, June 2004 and November 2004, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further evidence that pertained to the claim.  

In a March 2006 letter, the Veteran was informed of how 
disability ratings and effective dates are assigned.  The 
case was most recently adjudicated in a September 2007 
Supplemental Statement of the Case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service private and 
VA treatment records and examination reports, and the 
Veteran's own statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process and was fully informed of 
the status of his claim.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran is claiming service connection for a dental 
disorder characterized as a loss of teeth on the right side.  
He asserts that his service-connected traumatic radiculopathy 
of the right mandibular branch of the trigeminal nerve caused 
severe tooth decay and gum problems which essentially 
necessitated the removal of several teeth that were replaced 
with a partial bridge.  

Service connection of dental conditions will be established 
under these circumstances:  

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service : (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service-connected.  (4) Teeth noted as carious 
but restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 180 days 
or more of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus; (2) 
Acute periodontal disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function. There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; 
(B) Application for treatment is made within 90 days after 
such discharge or release.  (C) The certificate of discharge 
or release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a).  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b).  Those having a service-connected noncompensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days may be authorized any treatment as reasonably necessary 
for the correction of such service- connected dental 
condition or disability.  (e) Class II(c).  Those who were 
prisoners of war for 90 days or more, as determined by the 
concerned military service department, may be authorized any 
needed dental treatment.  (f) Class IIR (Retroactive).  Any 
veteran who had made prior application for and received 
dental treatment from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (1) Application for such retroactive benefits is 
made within one year of April 5, 1983.  (2) Existing 
Department of Veterans Affairs records reflect the prior 
denial of the claim.  All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status. (g) Class 
III.  Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  (h) Class IV.  Those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment. (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  (j) Class VI.  Any veterans scheduled for 
admission or otherwise receiving care and services under 
chapter 17 of 38 U.S.C. may receive outpatient dental care 
which is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.  38 C.F.R. § 17.161.  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

There is no evidence that the Veteran suffered in-service 
trauma or combat wounds that resulted in the lost teeth, and 
it is not contended otherwise.  Hence, service connection for 
dental treatment purposes has not been established on that 
basis.  

As noted above, the Veteran asserts that he is entitled to 
service connection on a secondary basis.  He contends that 
his service-connected traumatic radiculopathy of the right 
mandibular branch of the trigeminal nerve caused severe tooth 
decay and gum problems which essentially necessitated the 
removal of several teeth on the right side that were replaced 
with a partial bridge.  

However, in an October 2004 statement, Andrew I. Horowitz, 
DDS, stated that parathesia of the lower right side does not 
contribute to a poor condition of the teeth and gums.  Dr. 
Horowitz opined that the Veteran's lack of regular cleaning 
over four years as well as the possibility of poor home care 
had a greater contribution to his current dental status.  
Consequently, it has not been demonstrated that there is a 
relationship between the Veteran's severe tooth decay and gum 
problems (which resulted in the loss of teeth) and his 
service-connected disability.  Therefore, service connection 
on a secondary basis is also not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.



ORDER

Service connection for missing teeth, including secondary to 
service-connected traumatic radiculopathy of the right 
mandibular branch of the trigeminal nerve, for the purpose of 
establishing eligibility for outpatient dental care under 
38 C.F.R. § 17.161, is denied.  


REMAND

The Veteran asserts that he has fluid build-up in the right 
ear, nose and eye, as a result of his service-connected 
traumatic radiculopathy of the right mandibular branch of the 
trigeminal nerve.  However, he has not been afforded a VA 
examination to ascertain whether there is a relationship 
between these two disabilities and the current evidence in 
the file is not adequate in making this determination.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board concludes that a VA 
examination is necessary to make an accurate determination 
regarding the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006) (holding that a medical examination is needed when 
evidence is insufficient to grant benefits but indicates that 
a condition may be associated with service).  

The provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for an examination scheduled 
in conjunction with an original claim, the case will be rated 
based on the evidence of record.  
Ongoing medical records and any additional evidence to 
support the claim should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for fluid 
build-up in the right ear, nose and 
eye.  After securing any necessary 
release, the RO should obtain these 
records.  

2.  The Veteran should be afforded a VA 
examination to ascertain the likely 
etiology of any currently manifested 
fluid build-up in the right ear, nose 
and eye.  The claims folder and a copy 
of this Remand should be made available 
to the examiner for review before the 
examination.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  Any indicated studies should 
be performed.  

The examiner should provide a current 
diagnosis for the Veteran, and state an 
opinion as to whether the evidence 
shows that it is at least as likely as 
not that the Veteran has a disability 
manifested by fluid build-up in the 
right ear, nose and eye that is 
causally related to his service-
connected traumatic radiculopathy of 
the right mandibular branch of the 
trigeminal nerve.  If the examiner 
cannot state the requested opinion 
without resorting to speculation, he or 
she should so indicate.  The examiner 
should set forth all examination 
findings and diagnoses, along with the 
compete rationale for all conclusions 
reached.  

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
will result in the case being 
considered on the evidence of record.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development indicated by the record has 
been accomplished, VA must readjudicate 
the issue currently on appeal based on 
all relevant evidence on file.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
CHERYL L. MASON
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


